Bacon, J.
(dissenting.) Although it may be true that there is no implied warranty in the case of an actual lease, that the premises are or shall be put in good repair, yet I think it must be held that where premises occupied by a tenant are rendered uninhabitable by reason of a nuisance thereon which endangers health and life itself, the tenant will be warranted in quitting the premises and terminating the demise. Especially should this be so where the landlord has agreed to put the premises in repair, and they are found to be untenantable by the wrongful act or default of the lessor. Such is the principle laid down by Ch. J. Tindal, in Izon v. Gorton, (5 Bing. N. R. 501,) and it applies fairly to this case.
I know no just principle on which a tenant can be held to the performance of an agreement to continue a demise under circumstances which compel him to endure a continued and intolerable nuisance. (See Pendleton v. Dyett, in error, 8 Cowen, 727.) The judgment should, I think, be affirmed.
Eew trial granted.
Bacon, Alten, Mullm and Morgan, Justices.]